DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-11 are pending in the instant application. Claims 1-11 are allowed. 
Information Disclosure Statement
	The information disclosure statement filed on April 17, 2020 has been considered and a signed copy of form 1449 is enclosed herewith. 
EXAMINER’S AMENDMENT 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The claims have been amended as follows: in claim 3, second line of the claim, the word “and” has been insert between “quinoline,” and “isoquinoline”. 
In claim 4, third line of the claim, the word “and” has been inserted between “F,” and “phenyl”. 
In claim 10, second line of the claim, the phrase “final products are obtained” has been replaced with “final product is obtained” and the word “or” has been inserted between the compound “
    PNG
    media_image1.png
    72
    78
    media_image1.png
    Greyscale
” and the compound “
    PNG
    media_image2.png
    51
    96
    media_image2.png
    Greyscale
”.
In claim 11, a period has been added to the end of the claim.

REASONS FOR ALLOWANCE
The process for the preparation of alkylarenes selectively halogenated on the carbon atom of the alkyl substituent directly bonded to the aromatic or heteroaromatic ring of the instant claims is novel and non-obvious over the prior art because of the limitation that the process is carried out in the total absence of solvents and any metal catalysts or chemical additives. The closest prior art is J. Heterocyclic Chem., 44, 927-928 (2007) which discloses (see page 927) a process for the chlorination of methyl pyridine in the presence of trichloroisocyanuric acid and a solvent (i.e., dichloromethane). Therefore, the prior art does not disclose a process which fits within the scope of that of the instant claims nor does it disclose an obvious variant. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ANN VAJDA whose telephone number is (571)270-5232.  The examiner can normally be reached on Mon-Fri 6:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KRISTIN A VAJDA/Primary Examiner, Art Unit 1626